Citation Nr: 1719172	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-45 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder, depressive disorder, and anxiety disorder.

2.  Entitlement to an initial compensable disability rating for service-connected PTSD prior to December 1, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. J.Y.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board notes that the Veteran has filed claims of entitlement to service connection for bipolar disorder and depression and the medical evidence of record reflects diagnosis of such.  The Court of Appeals for Veterans Claims (Court) has held that a Veteran who is a lay person is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has expanded the Veteran's claim for depression and bipolar disorder as reflected on the title page.

The Board notes that the Veteran was previously represented in his claim for an initial compensable disability rating for PTSD prior to December 1, 2013, to include TDIU by Lawrence Wagner, Esq.  A VA Form 21-22a dated November 2010 is of record appointing him as his representative.  With regard to the remaining claims on appeal, the Veteran is represented by Disabled American Veterans (DAV), and a VA Form 21-22 dated October 2008 is of record appointing DAV as his representative.  However, in February 2015, the Veteran submitted a VA Form 21-22 appointing DAV as his representative.  Notably, this VA Form 21-22 indicated that DAV is the Veteran's representative as to all of his claims for VA benefits.  As such, the Board finds that the Veteran is no longer represented by Lawrence Wagner, Esq. as to the claim of an initial compensable disability rating for PTSD prior to December 1, 2013, to include TDIU, and he is currently represented by DAV as to the PTSD and TDIU claims.  The Board further notes that the Veteran presented testimony as to his PTSD and TDIU claims at the above referenced September 2015 Board hearing with DAV as his representative.  

In a March 2016 decision, the Board denied the Veteran's claim of entitlement to a compensable disability rating for PTSD prior to December 1, 2013 and remanded the claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to TDIU for further evidentiary development.  The Veteran subsequently appealed the Board's denial of the increased rating claim to the United States Court of Appeals for Veterans Claims (the Court). Counsel for the Veteran and the Secretary of VA thereafter filed a Joint Motion for Remand (JMR).  An Order of the Court dated November 22, 2016 granted the motion, vacated the Board's March 2016 decision, and remanded the case to the Board.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Also, in the March 2016 decision, the Board remanded the Veteran's claim of entitlement to service connection for a right foot disability, to include as secondary to service-connected right and left knee arthritis.  Thereafter, in a rating decision dated October 2016, the Appeals Management Center (AMC) granted this claim.    In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As discussed in previous Board remands dated July 2014 and March 2016, in September 2009 and December 2010, the Veteran claimed entitlement to increased ratings for the service-connected arthritis of each knee, each rated as 10 percent disabling.  These issues have therefore been raised by the record, but a rating decision addressing these issues has not been prepared.  The Board also notes that at the September 2015 Board hearing, the Veteran raised a claim of whether the severance of service connection for PTSD was proper.  See the September 2015 Board hearing transcript, page 16.  Further, in September 2015, the Veteran filed claims of entitlement to service connection for a thyroid condition and flat feet.  There has also been no subsequent rating decision prepared that addresses these issues.  Thus, the Board does not have jurisdiction over these increased rating, service connection, and severance of service connection issues, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).    

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of the appeal period, the Veteran does not have PTSD manifested by at least occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for PTSD prior to December 1, 2013 are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for PTSD prior to December 1, 2013.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives

As was noted in the Introduction, the Veteran's increased rating claim involves a JMR dated November 2016.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The November 2016 JMR found that the Board failed to provide an adequate statement of reasons or bases for its decision to deny a compensable rating for PTSD prior to December 1, 2013.  In particular, the JMR stated that the Board focused solely on whether there was a diagnosis of PTSD based on an in-service stressor.  The Board ultimately determined that the competent evidence of record did not substantiate a diagnosis of PTSD during the pendency of the Veteran's increased rating claim, and thus, denied an initial compensable disability rating for PTSD prior to December 1, 2013.  However, the Board's analysis was limited to the question of whether there was a diagnosis of PTSD, and at no point did the Board's reasons or bases address the question of a correct rating for the Veteran's PTSD.  Therefore, remand was warranted for the Board to provide an adequate statement of reasons or bases that addresses the severity of the Veteran's PTSD as it pertains to his claim for an initial compensable PTSD rating prior to the severance of service connection on December 1, 2013.  

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

The Board notes that the claim for initial increased disability rating for PTSD is a downstream issue from a rating decision dated June 2008, which initially established service connection for this disability and assigned the initial rating and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial increased disability rating for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  Here, during the September 2015 Board hearing, the VLJ clarified the issue on appeal (increased rating for PTSD prior to December 1, 2013); clarified the concept of increased rating claims; identified potential evidentiary defects which included the severity of the Veteran's claimed PTSD; clarified the type of evidence that would support the Veteran's claim; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Additionally, the Veteran was provided VA examinations for his service-connected PTSD in July 2009, August 2010, and March 2011.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD claim under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased disability rating for PTSD prior to December 1, 2013.    

Higher evaluation for PTSD prior to December 1, 2013

The Veteran is currently service connected for PTSD with a noncompensable rating from October 19, 2007 to December 1, 2013 at which time service connection was severed for PTSD based on the absence of an in-service stressor.  In particular, the RO, in severing service connection for PTSD, determined that the Veteran's reported in-service stressors which included experiencing racial tension and discrimination as well as being assaulted by another soldier were not supported by the record, and therefore service connection for PTSD based on the claimed stressors was not warranted.  However, the Veteran contends that during the period for which he was service connected for PTSD, he is entitled to a higher disability rating.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2016).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Veteran's PTSD is rated as noncompensable prior to December 1, 2013 under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms, controlled by continuous medication.  Id.

A zero percent rating requires a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.
A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was pending before the Board prior to this date, the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  
Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was provided a VA examination in May 2008.  He reported having flashbacks about being discriminated against while in the military as well as sleep impairment, problems with relationships, anger management, depression, and anxiety.  Upon examination, the VA examiner reported that the Veteran was angry and anxious.  He denied suicidal or homicidal ideation and did not evidence delusions, hallucinations, or psychoses.  His judgment and memory were normal.  The examiner further noted that the Veteran had no impairment of thought process, social functioning or post military stressors and normal activities of daily living.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.

The Veteran was afforded another VA examination in July 2009.  Although he reported that he was homeless, he lived with his maternal uncle, although he reported that his uncle was "too authoritative."  The examiner noted that the Veteran had a loud voice, pressured speech, was highly distractible, had inappropriate laughter, tangential thinking, and was self-absorbed.  The examiner further noted poor impulse control and paranoia to include persistent hallucinations and delusions.  The Veteran also had impaired short term memory and obsessive thinking although no obsessive or ritualistic behavior.  There was no evidence of panic attacks, depressed mood, or anxiety.  The examiner diagnosed the Veteran with bipolar disorder with psychotic features and further reported that the Veteran showed no signs of PTSD.  

The Veteran was afforded another VA examination in August 2010.  The VA examiner noted upon examination that the Veteran's orientation was normal and that he spoke clearly.  He denied suicidal or homicidal ideation and memory was normal.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, the VA examiner diagnosed the Veteran with depressive disorder and assigned a GAF score of 65.  The VA examiner's rationale for his conclusion that the Veteran did not suffer from PTSD was based on his finding of no behavioral or social changes as well as no re-experiencing, heightened physiological arousal due to service or any relationship to fear of hostile military or terrorist activity.  Further, the Veteran's claimed stressor of experiencing racial discrimination and tension during service was not sufficient to support a diagnosis of PTSD.  Moreover, there was no impairment of thought process or communication and no problems dressing, feeding, or bathing.  There was also a mild effect on social functioning and no effects on employment.  The Veteran's behavior seemed cordial and his symptoms were moderate in severity and occurred sporadically.  

The Board notes that the VA examiner similarly concluded in a March 2011 examination report that the Veteran did not suffer from PTSD.  On the contrary, the examiner diagnosed the Veteran with depressive disorder and reported no behavioral, social changes, re-experiencing, heightened physiological arousal due to service or any relationship to fear of hospital military or terrorist activity.  The examiner noted that the Veteran was casually dressed and had normal orientation and speech.  He complained of depression and anxiety and was socially withdrawn.  He denied suicidal and homicidal ideation, hallucinations, and delusions.  The examiner assigned a GAF score of 68.  

Postservice VA treatment records also document the Veteran's mental health.  Specifically, the treatment records note his anger, suicidal feelings, sleep impairment, and difficulty talking about his problems.  

The Veteran also testified as to the severity of his claimed PTSD at the September 2015 Board hearing.  Additionally, present at the Board hearing was J.Y., Ph.D. who has treated the Veteran for mental health symptoms since 2007.  Dr. J.Y. testified that the Veteran has PTSD and his symptoms include hypervigilance, hyperarousal, social isolation, sleep impairment, and inability to work in a productive mood.  The Board notes that multiple VA treatment records document these symptoms in mental health evaluations by Dr. J.Y.

The Board reiterates that in order to obtain a 10 percent evaluation for PTSD under Diagnostic Code 9411, the evidence must demonstrate occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms, controlled by continuous medication.  

Based on the evidence discussed above, the Board finds that the criteria for a higher 10 percent disability rating for the Veteran's PTSD prior to December 1, 2013 are not met or approximated.  In this regard, the Board finds that the evidence during the period under consideration demonstrates that the Veteran's mental health symptoms are not attributable to PTSD.  The Board in particular finds the July 2009, August 2010, and March 2011 VA examination reports that did not attribute symptoms to PTSD were based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

The Board observes that the Veteran has been diagnosed with PTSD during the above-referenced May 2008 VA examination as well as a November 2007 VA psychology evaluation by D.E., Psy.D and June 2016 VA examination.  He was also assessed with PTSD by M.E., M.D. in a letter dated October 2012.  Notably, neither the May 2008 VA examiner nor Dr. D.E. provided a rationale as to why the Veteran's symptoms were due to PTSD.  Further, the July 2009 VA examiner specifically addressed the diagnosis of PTSD by the May 2008 VA examiner, and determined that the Veteran did not suffer from symptoms related to PTSD as PTSD was not evidenced.  Based on the absence of a rationale for symptoms attributable to a diagnosed PTSD by the May 2008 VA examiner and Dr. D.E. during the November 2007 VA evaluation, the Board finds the July 2009, August 2010, and March 2011 VA examination reports to be of greater probative value with regard to symptoms that are related to PTSD.  With respect to the diagnosis of PTSD by Dr. M.E. and the June 2016 VA examiner, the Board notes that Dr. M.E. indicated that a diagnosis was supported based on the Veteran's recollections from the military, nightmares, avoidance symptoms, irritability, sleep impairment, impaired impulse control, impaired judgment, severe depression, hyperactivity, and difficulty sleeping.  Crucially, however, there is no indication that Dr. M.E. and the June 2016 VA examiner reviewed the Veteran's medical history pertaining to his reported stressors, in particular his service treatment and personnel records which do not verify the stressors.  Indeed, the Veteran's reported stressors are not substantiated by the objective evidence of record and the Board therefore finds that any symptoms attributed to those stressors are of minimal probative value.  Further, the July 2009 and August 2010 VA examiners documented a review of the Veteran's relevant medical history to include his service records and postservice mental health treatment and concluded that he did not suffer from PTSD and symptoms associated therewith.  Therefore, the Board finds that the July 2009 and August 2010 VA examination reports are of greater probative value in determining which mental health symptoms are attributable to PTSD.     

The Board further notes that W.P., R.N. diagnosed the Veteran with PTSD following a group therapy evaluation dated October 2011.  However, this diagnosis was not rendered in accordance with the DSM-IV criteria as set forth in 38 C.F.R. § 4.125.  Moreover, although not disparaging the qualifications of W.P., R.N., see Goss v. Brown, 9 Vet. App. 109 (1996), his qualifications are less impressive than those of the July 2009 and August 2010 VA examiners, VA psychiatrists, who did not report that the Veteran has symptoms due to PTSD. See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Further, W.P., R.N. failed to provide a rationale as to his rendering of a PTSD diagnosis and symptoms associated therewith.  As such, the Board again finds that the July 2009 and August 2010 VA examination reports are of greater probative value in assessing whether the Veteran has mental health symptoms attributable to PTSD such that a higher rating is warranted under Diagnostic Code 9411.  
The Board also notes that J.Y., Psy.D., a VA psychologist who treated the Veteran during the period on appeal, testified at the September 2015 Board hearing that the Veteran suffered from PTSD.  Dr. J.Y. testified that the Veteran's social and occupational functioning was severely limited due to being mistreated by superiors during military service which led to him being hypervigilant and have impaired concentration and attention.  Notably, however, Dr. J.Y. testified that he has not reviewed the Veteran's service treatment records in diagnosing the Veteran with PTSD.  See the September 2015 Board hearing transcript, page 17.  Also, there is no indication that the Dr. J.Y. reviewed any other postservice treatment records.  Moreover, as discussed above, the Veteran's reported stressors are not substantiated by the objective evidence of record and as such, symptoms associated with these stressors are of minimal probative value.  As also discussed above, the July 2009 and August 2010 VA examiners reviewed the Veteran's service treatment records as well as his postservice treatment records in declining to associate symptoms to PTSD.  Based on the foregoing, the Board finds these opinions to be of greater probative value than the opinion rendered by Dr. J.Y. as to whether the Veteran has symptoms attributable to PTSD such that a higher disability rating is warranted.

The Board also observes that the Veteran has been assigned GAF scores between 45 and 68, which indicate serious to mild impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with the noncompensable rating prior to December 1, 2013.  In any event, as indicated above, the Board finds that symptoms for which GAF scores were assigned are not attributable to the Veteran's PTSD. 

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including depressed mood and anxiety), has presented no probative clinical evidence that he has symptoms attributable to PTSD based on in-service military stressors in accordance with 38 C.F.R. § 4.125.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the required medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of PTSD to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of PTSD symptoms warranting a higher disability rating under Diagnostic Code 9411.

Because the competent evidence of record does not substantiate symptoms attributable to PTSD during the pendency of the Veteran's increased rating claim, the Board finds that an increased rating of 10 percent for PTSD is not warranted at any time during the period of the appeal.  Moreover, there are no other factors which would lead the Board to conclude that a 10 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  As discussed above, the Board finds that the Veteran does not have symptoms associated with a claimed PTSD.

The Board further notes that higher disability ratings of 30 percent, 50 percent, 70 percent, and 100 percent are not warranted as the record does not demonstrate that the Veteran has PTSD resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Accordingly, the Veteran's claim of entitlement to an initial compensable disability rating for PTSD prior to December 1, 2013 is denied.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first element of Thun, as discussed above, the competent and probative evidence of record indicates that the Veteran does not have symptoms attributable to PTSD during the period under consideration.  In any event, his symptoms documented during the period under consideration such as avoidance of certain activities, irritability, depressed mood, difficulty concentrating, and chronic sleep impairment are considered by the Diagnostic Code in the rating schedule for mental disorders.  Also, there is no evidence of frequent hospitalizations or marked interference with employment such that factually, an extraschedular rating should be considered.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his claimed PTSD combined with his other service-connected disabilities (right and left knee arthritis, tinnitus, right ear hearing loss, tarsal osteotomy/metatarsal head osteotomy, and right shoulder strain) result in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 


ORDER

Entitlement to an initial compensable disability rating for service-connected PTSD prior to December 1, 2013 is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board previously remanded this claim in March 2016 in order for a medical opinion to be obtained as to the etiology of the Veteran's diagnosed psychiatric disorders, in particular depression and bipolar disorder.  As discussed in the previous Board remand, the Veteran contends that his acquired psychiatric disorder is related to his service, to include periods of anxiety that he experienced in performing his duties as an air traffic controller.  Notably, a service treatment record dated December 1976 documents the Veteran's complaints of anxiety problems and being in a disturbed and emotional state.  He reported being agitated after reading a progress report which mentioned a lack of initiative and slacking at his work.  A September 1977 treatment record noted the Veteran's denial of problems with his job, although he was diagnosed with an adjustment reaction after a mental health examination.
  
Pursuant to the March 2016 remand, the Veteran was afforded a VA psychiatric examination in June 2016.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a psychiatric disorder other than PTSD.  The examiner did not provide a rationale as to why the Veteran did not evidence any psychiatric disorder other than PTSD.    

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although an acquired psychiatric disorder other than PTSD was not rendered during the June 2016 VA examination, the Board observes that diagnoses of depression and bipolar disorder have been noted during the appeals period, which the Board notes dates back to 2007.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining the etiology of the Veteran's diagnosed depression and bipolar disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
 
Additionally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  In other words, development of this claim may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA examiner who provided the VA psychiatric examination of the Veteran in June 2016.  The record should be made available to and be reviewed by the examiner.  If that examiner is not available, refer the Veteran's claims folder to another appropriate examiner.  An in-person examination of the Veteran is not required unless deemed necessary by the examiner.   

Based on a review of the claims folder, the examiner must:

a)  Identify any current acquired psychiatric disorder other than PTSD to include the Veteran's previously diagnosed bipolar disorder and depression.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is related to the Veteran's period of service, to include his treatment in December 1976 and September 1977 for anxiety.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. When the development requested has been completed, the claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD as well as entitlement to TDIU should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


